Citation Nr: 1526020	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected arteriosclerotic cardiovascular disease (ASCVD) with multi-vessel coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Barry P. Allen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to March 1966.  This appeal comes before the Board of Veterans' Appeals (Board) from October 2007 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The record before the Board consists of a paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to an initial disability rating in excess of 10 percent for service-connected arteriosclerotic cardiovascular disease (ASCVD) with multi-vessel coronary artery disease (CAD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2000 rating decision denied the claim of entitlement to service connection for bilateral hearing loss; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.

3.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service. 
CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with all required notice by correspondence sent in July 2007, prior to the initial adjudication of the claim to reopen.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent VA and private treatment records has been completed.  In addition, the Veteran has been afforded a VA examination in connection with the claim to reopen.  Further, the Veteran was provided an opportunity to testify before the Board at a videoconference hearing at the local RO. 

In sum, the Board also is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claim to reopen.  

II.  Claim to Reopen

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

B.  Factual Background and Analysis

The RO initially denied service connection for bilateral hearing loss on a direct basis in June 1967.  A rating decision dated in October 2000 also denied the claim on a direct basis.  The Veteran was notified of the denial by a letter dated in October 2000.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.  The Veteran again raised a claim for service connection for bilateral hearing loss in June 2007, and the RO issued the rating decision under appeal and declined to reopen the claim as new and material evidence had not been presented.  Although the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The basis of the RO's October 2000 denial was that there was no evidence of a relationship between the Veteran's current bilateral hearing loss disability and his active service. 
The evidence of record in October 2000 consisted of service treatment records, the report of a VA examination dated in September 2000, and an opinion from C.H., M.D.  

The evidence received after the expiration of the appeal period includes statements from the Veteran, VA outpatient treatment records dated from 2007 to 2011, private treatment records dated in 2007, a report of a VA examination dated in July 2010, and a private audiological evaluation and opinion dated in July 2012.  

VA outpatient treatment records demonstrate treatment for bilateral hearing loss.  A record dated in December 2009 includes an opinion from the examiner that stated that given the Veteran's report of military noise exposure and the configuration of his hearing loss, the Veteran's current hearing loss and tinnitus were "at least as likely as not" caused by or a result of military noise exposure.  The aforementioned private treatment records did not address the Veteran's hearing loss.  

The July 2010 VA examination report indicates moderate to severe sensorineural bilateral hearing loss; the examiner noted that the Veteran sustained a blast injury during service that resulted in complaints of bilateral hearing loss, that the service treatment records note that after the blast the Veteran experienced an average loss of 25 decibels in the left ear, and that the Veteran was in receipt of service connection for tinnitus.  The July 2010 VA examiner concluded that it was "less likely as not" that the Veteran's current hearing loss was due to military noise exposure.  

The July 2012 private audiological evaluation notes a diagnosis of severe to profound bilateral sensorineural hearing loss.  The July 2012 examiner concluded that it was "at least as likely as not" that the Veteran's current hearing loss disability was related to his inservice noise exposure.  In providing this opinion, the examiner noted that it was widely documented that stereocilia (inner ear hair cells) could recover somewhat after an explosion; an explosion would cause a fluid wave to travel through the inner ear with such force that it damaged the cells.  The examiner noted that it was thought that the traveling wave temporarily softened the hair cells, causing them to go limp.  The examiner further noted that there were genetic differences in human capacity to recover from such injury; many people will recover, due to the ability of the stereocilia to repair their stiffness, thereby resorting at least partial (if not total) function; but others will not recover or will only partially recover.  The examiner stated that the long term problem occurs as a result of the damage the explosion (blast) caused to the Organ of Corti.  The examiner indicated that there was more than one known type of injury that acoustic trauma could cause the supportive structure to the inner ear hair cells, but the outcome was always progressive sensorineural hearing loss, as experienced by the Veteran.  The examiner stated that it was therefore completely expected that the Veteran, after the severity of the blast he experienced, which was supported by the both his military history and the service treatment records, would have severe sensorineural hearing loss.  The examiner concluded that a blast of such force as to render the Veteran unconscious and affect his inner ear organ of balance (vestibular system) significantly contributed to his current hearing loss.  The examiner also noted that the Veteran did not have any other source for such hearing loss.

The Board finds that the July 2012 private opinion and December 2009 VA outpatient treatment record are new and material, as these records relate to a previously unestablished element of entitlement to service connection for bilateral hearing loss- namely the records support the contention that there is a relationship between the Veteran's current bilateral hearing loss disability and his active service.
Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for bilateral hearing loss.  

III.  Service Connection 

In multiple written statements of record, the Veteran and his representative contended that his currently diagnosed bilateral hearing loss was the result of events during his active duty service, to include noise exposure.  The Veteran has asserted that his hearing loss began during service in 1966 and has persisted since that time.  Specifically, during a December 2013 hearing before the Board, the Veteran's representative stated that during service in January 1966, the Veteran was in the vicinity of Da Nang, Republic of Vietnam, and sustained a concussion blast in both ears from an unknown explosive device while participating in an action against hostile forces.  As a result of the blast, the Veteran indicated that he was medically evacuated to the Philippines, where he spent 31 days in the hospital.  Thereafter, he reported that he was sent to Guam to the Naval Hospital, as the only ear, nose, and throat doctor was located there.  In this regard, the Board observes that a May 1967 service personnel record notes that the Veteran is the recipient of the Purple Heart, as a result of the blast injury he sustained noted above. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 
Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

Service treatment records include the Veteran's September 1962 induction examination report, which is negative for complaints, treatment, or a diagnosis of hearing loss.  The examination report indicates the following puretone thresholds in decibels (American Association Standards (ASA) converted to International Standards Organization (ISO)-American National Standards Institute (ANSI)): 




HERTZ



500
1000
2000
3000
4000
RIGHT
        30
       25
       25
        
        20
LEFT
        30
       25 
       25

        20

A record dated in January 1966 notes a report of injury; specifically, the Veteran suffered a blast concussion to both ears.  The record indicates that in late January 1966, the Veteran was evacuated from the vicinity of Da Nang, Republic of the Vietnam and taken to the U.S. Air Force Hospital at Clark Air force base in the Philippines.   A February 1966 record notes that the Veteran was admitted to the Hospital from 21 January 1966 to 21 February 1966 due to a blast injury of the left ear with deafness as a result of a mortar round exploding approximately 10 yards from the Veteran on 15 January 1966.  At the time of the injury, the Veteran reported immediate decreased hearing, unsteady gait, and mild dizziness.  The record indicates that the Veteran's hearing loss persisted thus he was sent for evaluation.  Audiometric examination revealed that the right ear was within normal limits; and the left ear showed a mild perceptive loss, averaging 25 decibels.  The diagnosis was mild perceptive deafness of the left ear.  A record dated on 28 February 1966 demonstrates that the Veteran was admitted to Guam Hospital for a blast injury to the left ear.   

The Veteran's March 1966 separation examination report is negative for a diagnosis of hearing loss and indicates the following puretone thresholds in decibels, ASA converted to ISO-ANSI: 







HERTZ



500
1000
2000
3000
4000
RIGHT
        20
       15
       10
        20
       15 
LEFT
        30
       25
       25
 25
       20

Post-service records include a May 1967 VA audiometric examination.  The examiner determined that the Veteran's hearing acuity was within normal limits.  The diagnoses were otitis media and neurosensory deafness after exposure to acoustic trauma (mortar shell, concussion).  

A September 1972 VA audiogram report notes that the Veteran demonstrated mildly elevated thresholds bilaterally, throughout the low and mid-frequency range within normal limits.  

A January 2000 private opinion from C.H., M.D. notes that the Veteran was a patient since 1979.  C.H. noted the Veteran's history of a blast concussion, involving the ears while the Veteran served in Vietnam.  C.H. stated that from his initial examination of the Veteran, it was apparent that the Veteran had nerve hearing loss.  Upon examination, C.H. noted that the Veteran demonstrated profound nerve hearing loss of the left ear and a moderate to severe nerve hearing loss of the right ear.  C.H. further noted that the Veteran had severe bilateral tinnitus.  C.H. opined that the Veteran's current hearing loss was directly related to his exposure to the inservice blast injury.  The Board finds this opinion inadequate to adjudicate the claim, as the physician did not provide any rationale to support the opinion. 

The Veteran underwent a VA examination in September 2000, during which he reported that he experienced difficulty hearing since the January 1966 inservice blast injury.  Upon examination, the examiner diagnosed moderate to profound mixed hearing loss in the left ear and mild to severe sensorineural hearing loss in the right ear.  The examiner opined that the etiology of the Veteran's current bilateral hearing loss was "not likely" due to acoustic trauma.  The examiner noted that audiometric evaluation following the explosion as much as one year later showed normal to borderline normal hearing.  The examiner concluded that it was "as likely as not" that acoustic trauma contributed to the Veteran's current hearing loss, however, found that the inservice injury was "not likely" the cause of the Veteran's current hearing loss.  The Board finds this opinion inadequate to adjudicate the claim, as the examiner based his negative opinion upon a lack of a documented hearing loss disability within one year after discharge from service.  

A VA outpatient treatment record dated in December 2009 includes an opinion from the examiner that stated that given the Veteran's report of military noise exposure and the configuration of his hearing loss, the Veteran's current hearing loss and tinnitus were "at least as likely as not" caused by or a result of military noise exposure.  In this regard, the Board observes that the Veteran is in receipt of service connection for tinnitus.  

The Veteran underwent a VA examination in July 2010, during which he reported that he experienced difficulty hearing since the January 1966 inservice mortar blast injury.  Physical examination revealed bilateral hearing loss as per 38 C.F.R. § 3.385 in all frequencies tested.  The examiner diagnosed right ear sensorineural moderate to profound hearing loss and left ear sensorineural severe to profound hearing loss.  The examiner opined that the Veteran's current bilateral hearing loss was "less likely" caused by or a result of military noise exposure.  The examiner noted that the Veteran was exposed to a loud blast in January 1966 during service.  The examiner also noted the Veteran's complaints of hearing loss following the blast.  The examiner reiterated the aforementioned inservice treatment subsequent to the blast, as well as the post-service treatment.  The examiner noted that although it was well documented that the Veteran reported on several occasions that he experienced hearing loss, namely in the left ear, none of the hearing tests performed in service showed hearing loss or a significant threshold shift.  The examiner further noted that blast explosions such as the one the Veteran underwent were known to cause hearing loss and tinnitus.  The examiner in significant part, indicated that the dilemma in this case is that although there was documentation that the Veteran complained of hearing loss following the inservice blast explosion, the audiometric tests were within normal limits bilaterally.  The Board also finds this opinion inadequate to adjudicate the claim, as the examiner based his negative opinion upon a lack of a hearing loss disability during service.  
As above, the July 2012 private audiological evaluation notes a diagnosis of severe to profound bilateral sensorineural hearing loss.  The July 2012 examiner concluded that it was "at least as likely as not" that the Veteran's current hearing loss disability was related to his inservice noise exposure.  In providing this opinion, the examiner noted that it was widely documented that stereocilia (inner ear hair cells) could recover somewhat after an explosion; an explosion would cause a fluid wave to travel through the inner ear with such force that it damaged the cells.  The examiner noted that it was thought that the traveling wave temporarily softened the hair cells, causing them to go limp.  The examiner further noted that there were genetic differences in human capacity to recover from such injury; many people will recover, due to the ability of the stereocilia to repair their stiffness, thereby resorting at least partial (if not total) function; but others will not recover or will only partially recover.  The examiner stated that the long term problem occurs as a result of the damage the explosion (blast) caused to the Organ of Corti.  The examiner indicated that there was more than one known type of injury that acoustic trauma could cause the supportive structure to the inner ear hair cells, but the outcome was always progressive sensorineural hearing loss, as experienced by the Veteran.  The examiner stated that it was therefore completely expected that the Veteran, after the severity of the blast he experienced, which was supported by the both his military history and the service treatment records, would have severe sensorineural hearing loss.  The examiner concluded that a blast of such force as to render the Veteran unconscious and affect his inner ear organ of balance (vestibular system) significantly contributed to his current hearing loss.  The examiner also noted that the Veteran did not have any other source for such hearing loss.

In view of the totality of the evidence, including the Veteran's documented in-service blast injury in Vietnam that resulted in over a month in the hospital in the Philippines and treatment at a special hospital in Guam for his bilateral ear injury, his consistent complaints of hearing loss during service, the current findings of bilateral hearing loss, the diminished probative value of the September 2000 and July 2010 VA examination reports, the favorable medical opinions contained in the July 2012 private opinion as well as the December 2009 VA outpatient treatment record, and the competent and credible reports of in-service noise exposure and continuous symptoms of bilateral hearing loss that began during active service, the Board finds that Veteran's current bilateral hearing loss cannot be reasonably disassociated from his active military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran also contends that manifestations of his service-connected ASCVD with multi-vessel CAD have increased in severity since the most recent December 2009 VA examination. 

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Moreover, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran testified before the Board in December 2013 about his increased shortness of breath (dyspnea), chest pain (angina), and weakness of his lower extremities, which occurred several times per week.  In light of the foregoing, the Veteran should be provided another VA examination to ascertain the nature and severity of his service-connected ASCVD with multi-vessel CAD disability. 
Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence relevant to his claim.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected ASCVD with multi-vessel CAD disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must state whether the service-connected CAD results work-load of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


